Title: From Benjamin Franklin to Mary Stevenson, 7 July 1761
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            Cravenstreet July 7. 1761
          
          This is just to acquaint my dear Polly, that her good Mama, Mr. and Mrs. Strahan, and her Friend Franklin, purpose to be at Bromley on Tuesday Morning next, to have the Pleasure of seeing Dr. and Mrs. Hawkesworth and the agreable Miss Blunt’s, dining there and returning in the Evening. They carry down with them Miss Peggy Strahan, and leave her there instead of Miss Stevenson who is to come to Town with them. This is the Scheme; but all this in case it will be agreable to our Friends at Bromley, of which you are to let us know. Mr. Strahan is here with us, and we all join in drinking your Health with that of our Bromley Friends. ’Tis 11 a Clock at Night, and the Post rings his Bell, which obliges me to conclude, dear good Girl, Your affectionate Friend
          
            B Franklin
          
          
            Mama says God bless you. Peter could find me no better Paper.
          
         
          Endorsed: July 7—61
        